DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation 
“a heater configured to preheat the front-side separator layer and the rear-side separator layer in the laser irradiation target portion of the strip-shaped separator layer-coated electrode” in claim 1;
“the laser oscillator is configured to irradiate the laser beam from a front-side separator layer side and a rear-side separator layer side to the laser irradiation target portion of the strip-shaped separator layer-coated electrode” in claim 1;

 must be shown or the feature(s) canceled from the claim(s). The drawings, such as fig.8, only discloses the heater preheats the front-side separator and the laser oscillator irradiates the front-side separator side separator layer. No disclosure about the heater preheats the rear-side separator layer and the laser oscillator irradiates the rear-side separator. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The term “rear-side” will be interpreted to be “back-side”. Because applicant states the term “rear-side” is supported in paragraphs [0025], [0028], and [0098]-[0100] in the Remarks filed 09/26/2022,  and the paragraphs above only use the term back-side”, therefore the term “rear-side” is interpreted to be “back-side”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, claimed limitations “a heater configured to preheat the front-side separator layer and the rear-side separator layer in the laser irradiation target portion of the strip-shaped separator layer-coated electrode” and “the laser oscillator is configured to irradiate the laser beam from a front-side separator layer side and a rear-side separator layer side to the laser irradiation target portion of the strip-shaped separator layer-coated electrode” to state the heater preheat the rear-side separator and the laser oscillator irradiates the rear-side separator. According the drawings (i.e. figure 8), the heater can only preheat the front-side separator and the laser oscillator can only irradiate the front-side separator side separator layer. The disclosure of the drawing does not describe any possible of how the heater can preheat the target from back side and the laser oscillator can irradiate the target from back side.

    PNG
    media_image1.png
    615
    515
    media_image1.png
    Greyscale

Therefore, with such arrangement of the apparatus, the limitations “a heater configured to preheat the front-side separator layer and the rear-side separator layer in the laser irradiation target portion of the strip-shaped separator layer-coated electrode” and “the laser oscillator is configured to irradiate the laser beam from a front-side separator layer side and a rear-side separator layer side to the laser irradiation target portion of the strip-shaped separator layer-coated electrode” were not described in the specification in such a way as to enable one skilled in the art to which it pertains.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chui (US 3,930,825) (cited in IDS).

    PNG
    media_image2.png
    469
    802
    media_image2.png
    Greyscale

Regarding claim 1, Chui teaches a manufacturing apparatus (apparatus 10; fig.1) for an electrode with a separator layer, the apparatus being configured to cut a strip-shaped separator layer-coated electrode by irradiation of a laser beam to a laser irradiation target portion extending over a whole width of the strip-shaped separator layer-coated electrode to produce an electrode with a separator layer having a predetermined length, the strip-shaped separator layer-coated electrode including; a strip-shaped current collecting member having a front surface and a back surface; a front-side electrode mixture layer laminated on the front surface of the current collecting member; a front-side separator layer laminated on the front-side electrode mixture layer; a rear-side electrode mixture layer laminated on the back surface of the current collecting member; and a rear-side separator layer laminated on the rear-side electrode mixture layer, the front-side separator layer and rear-side separator layer containing thermoplastic resin particles, [Examiner’s note: The claimed invention is a manufacturing apparatus, which does not include the workpiece. Therefore the workpiece does not limit the manufacturing apparatus.], 
wherein the manufacturing apparatus comprises: 
conveying rollers (Conveying rolls 22, 24 and 26) configured to convey the strip-shaped separator layer-coated electrode in a conveying direction from one side to other side in a longitudinal direction of the strip-shaped separator layer-coated electrode (see fig.1, conveying device 40 are capable to convey a strip-shaped workpiece in a conveying direction from one side to other side in a longitudinal direction of the strip-shaped workpiece); 
a heater (float glass chamber 12) configured to preheat the front-side separator layer and the rear-side separator layer in the laser irradiation target portion of the strip-shaped separator layer-coated electrode that is being conveyed by the rollers (see fig.1, and col.2, lines 35-40 “The chamber contains a bath of molten tin 14 upon which a ribbon of glass 16 is formed. At an exit end 18 of the chamber the glass ribbon is lifted from the tin bath by an exit roll 20. Drapes 21 are provided to keep both the heat and the protective atmosphere of the float chamber contained therewithin. The glass ribbon exiting from the chamber has a temperature in the range from 1000°F to 1250°F.”  float glass chamber 12 capable to heat the whole workpiece that is being conveyed by the conveying device 40.) ; and 
a laser irradiator (apparatus 10, which including first and second laser cutting devices 28 and 30) placed on a more downstream side than the heater(first laser cutting device 28) in the conveying direction (See fig.1, apparatus 10 is placed on a downstream position than float glass chamber 12 in the conveying direction), and 
wherein the laser irradiator (apparatus 10) is configured to irradiate the laser beam from a front-side separator layer side and a rear-side separator layer to the laser irradiation target portion of the strip-shaped separator layer-coated electrode that is being conveyed by the conveying rollers, the laser irradiation target portion including the front-side separator layer and the rear-side separator layer preheated by the preheating device, to cut the strip-shaped separator layer-coated electrode (see fig.1, the first and second laser cutting device 28 and 30 are capable to irradiate a laser beam to a same portion of the workpiece that heated by float glass chamber 12 to cut the workpiece. See col.3, lines 38-41 “During the cutting operation, the laser cutting devices are individually controlled and movable toward and away from one another so as to cut the particular shape desired.”)

    PNG
    media_image3.png
    325
    631
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues: “Chui neither describes nor suggests laser irradiation to provide cutting of the target from both the front side and the back side, as in amended claim 1”
Examiner respectfully response: Chui teaches float glass chamber 12 using a bath of molten tin 14 to preheat the workpiece. Hence, both of the front side and the back side of the workpiece will be preheated. In addition, Chui teaches laser cutting device 28 and 30 are configured to separate an individual article from the workpiece. Hence, the laser irradiates from the front side to the back side, which read on the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761